



Exhibit 10.1


strtekrgbhonwhite72dpiira21.jpg [strtekrgbhonwhite72dpiira21.jpg]




July 20, 2018
Mr. Chad A. Carlson


Dear Chad:
We want to reach out and thank you for your service as Chief Executive Officer
of StarTek, Inc. (“StarTek”). As we move into the future together, we want to
memorialize our discussions regarding your removal by StarTek from the position
of Chief Executive Officer and transition into a new role as Chief Innovation
Officer (reporting to the Chief Executive Officer), effective from July 20, 2018
through January 20, 2019 (the “CIO Term”), and to confirm the treatment of such
removal and transition under your amended and restated employment agreement
dated as of June 24, 2011, as further amended on February 12, 2016 (your
“employment contract”). It is understood that, absent earlier termination or
written agreement between us to extend your employment, your employment with
StarTek will terminate at the end of the CIO Term on January 20, 2019.
We appreciate your knowledge and understanding of StarTek and feel that your
continued involvement during the transition into the company’s next phase,
including the integration of a new Chief Executive Officer, is important to the
company’s future success. As such, for the CIO Term, we will pay you the same
base salary compensation (payable in accordance with normal StarTek payroll
practices) in effect as of July 20, 2018 and provide health and welfare benefits
that you are entitled to under your employment contract, to the extent that you
continue to be employed by StarTek. Additionally, StarTek will pay you an amount
equal to your annual target bonus prorated for the 6 month CIO Term (equivalent
to a payment of $257,500) on August 3, 2018 provided that (i) you are still
employed by StarTek on such date, or (ii) your employment with StarTek was
terminated without Cause prior to such date. Such bonus would be subject to
applicable Deductions.
We acknowledge that the consummation of the transactions contemplated by the
Transaction Agreement dated March 14, 2018 (and as amended July 3, 2018) by and
among StarTek, CSP Alpha Midco Pte Ltd, and CSP Alpha Holdings Parent Pte Ltd.,
constituted a Change of Control under your employment contract and that the
above positional change provides you the right to terminate your employment for
Good Reason. In such instance, and subject to your execution of a Release (as
defined in the employment contract) and written acknowledgment of your
continuing obligations under your Proprietary Information Agreement (the
“Severance Condition Items”), you would be entitled to the Change of Control
Severance Benefits under your employment contract, which is as follows:
(a)
the equivalent of 24 months of your annual base salary as in effect immediately
prior to your termination date, payable in a lump sum no later than sixty (60)
days after the termination date;

(b)
a lump sum amount equal to your annual bonus for the year which the termination
occurs, prorated for time, payable no later than sixty (60) days after your
termination date; and

(c)
provided that you are eligible for and timely elect continuation of health
insurance pursuant to COBRA, for a period of 18 months, StarTek shall also
reimburse you for a portion of the cost of your COBRA premiums that is equal to,
and does not exceed, StarTek’s monthly percentage contribution towards your
health benefit premiums as of your termination date (provided, however, that
StarTek’s obligation to provide such reimbursement may cease earlier as provided
in the employment contract if you obtain other group health insurance coverage).






--------------------------------------------------------------------------------





For avoidance of doubt, and for purposes of the severance to be paid below, we
agree that gross lump sum amount of the Change of Control Severance Benefits
referenced in (a) and (b) above would be $1,030,000 and $0, respectively. Such
amounts would be subject to applicable Deductions.
We appreciate that you have agreed to continue employment with StarTek during
the CIO Term. In lieu of any other severance you might be entitled to under the
employment contract, StarTek will provide you (or, in the event of your death
while employed, your estate) the above Change of Control Severance Benefits upon
the earlier of (i) your separation of service for any reason from StarTek and
(ii) March 15, 2019. You agree to execute the Severance Condition Items at the
time of your separation of service from StarTek.
Nothing herein shall affect the transaction bonus payable to you upon the above
described Change of Control.
This letter amends your employment contract. Except as set forth in this letter,
all terms and conditions of your employment contract remain unchanged and in
full force and effect, including, for the avoidance of doubt, Section 9. All
references to the “Agreement” in your employment contract refer to your
employment contract as amended by this letter. All capitalized terms used but
not defined herein have the meaning given to them in your employment contract.
This letter may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. A signature by facsimile or delivery by electronic means shall be
effective as an original signature or an original document. Section 14 of your
employment contract applies to this letter mutatis mutandis, as if were set
forth herein.
We are glad that you decided to stay on to work with us during this exciting
transition of StarTek.


Very truly yours,
StarTek, Inc.


/s/ Doug Tackett


Doug Tackett,
Senior Vice President, Chief Legal Officer & Secretary










Agreed and Accepted


/s/ Chad A. Carlson___________________________        July 20,
2018___________________
Chad A. Carlson                        Date



